     Case: 1:20-cv-06597 Document #: 45 Filed: 01/06/21 Page 1 of 12 PageID #:959




                    IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS-EASTERN DIVISION

JOHN DOE,

                       Plaintiff,

v.                                                            No. 20-cv-6597

THE PARTNERSHIPS AND                                          Hon. Matthew F. Kennelly
UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE “A”,

                       Defendants.

                           PRELIMINARY INJUNCTION ORDER
       THIS CAUSE being before the Court on Plaintiff’s Motion for Entry of a Preliminary

Injunction Order against the defendants identified on Exhibit A attached hereto (collectively, the

“Defendants”) and the online marketplace accounts identified in Exhibit A attached hereto (the

“Online Marketplace Accounts”), and this Court having considered the evidence before it hereby

GRANTS Plaintiff’s Motion in its entirety.

       This Court further finds that it has personal jurisdiction over the Defendants since the

Defendants directly target their business activities toward consumers in the United States,

including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

defendant is actually operating an interactive website that is accessible in Illinois and that each

defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois
    Case: 1:20-cv-06597 Document #: 45 Filed: 01/06/21 Page 2 of 12 PageID #:960




can purchase products and are likely to be confused by Defendants’ use of Plaintiff’s registered

INSTANTLY AGELESS trademark (the “Instantly Ageless Trademark”). See Docket Nos. 11-17,

Exhibit C Parts 1-7.

       This Court further finds that injunctive relief previously granted in the Temporary

Restraining Order (“TRO”) should remain in place through the pendency of this litigation and that

issuing this Preliminary Injunction is warranted under Federal Rule of Civil Procedure 65.

Evidence submitted in support of this Motion and in support of Plaintiff’s previously granted

Motion for a Temporary Restraining Order establishes that Plaintiff has a likelihood of success on

the merits; that no remedy at law exists; and that Plaintiff will suffer irreparable harm if the

injunction is not granted.

       Specifically, Plaintiff has proved a prima facie case of trademark infringement because (1)

the Instantly Ageless Trademark are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register, (2) Defendants are not licensed or authorized to use

the Instantly Ageless Trademark, and (3) Defendants’ use of the Instantly Ageless Trademark are

causing a likelihood of confusion as to the origin or sponsorship of Defendants’ products with

Plaintiff. Furthermore, Defendants’ continued and unauthorized use of the Instantly Ageless

Trademark irreparably harms Plaintiff through diminished goodwill and brand confidence, damage

to Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages fail to

address such damage and, therefore, Plaintiff has an inadequate remedy at law. Moreover, the

public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions. Accordingly, this Court orders that:




                                                2
   Case: 1:20-cv-06597 Document #: 45 Filed: 01/06/21 Page 3 of 12 PageID #:961




       1. Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily enjoined and restrained from:

               a.     using Plaintiff’s trademarks, or any reproductions, counterfeit copies or

                      colorable imitations thereof, in any manner in connection with the

                      distribution, marketing, advertising, offering for sale, or sale of any

                      products that are not a genuine products or otherwise authorized by

                      Plaintiff;

               b.     passing off, inducing, or enabling others to sell or pass off any products as

                      genuine INSTANTLY AGELESS® products or any other products

                      produced by Plaintiff, that are not Plaintiff’s or not produced under the

                      authorization, control or supervision of Plaintiff and approved by Plaintiff;

               c.     committing any acts calculated to cause consumers to believe that

                      Defendants’ products are those sold under the authorization, control or

                      supervision of Plaintiff, or are sponsored by, approved by, or otherwise

                      connected with Plaintiff;

               d.     further infringing Plaintiff’s Instantly Ageless Trademark and damaging

                      Plaintiff’s goodwill;

               e.     otherwise competing unfairly with Plaintiff in any manner;

               f.     manufacturing, shipping, delivering, holding for sale, transferring or

                      otherwise moving, storing, distributing, importing, returning, or otherwise

                      disposing of, in any manner, products or inventory not manufactured by or

                      for Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and



                                                  3
    Case: 1:20-cv-06597 Document #: 45 Filed: 01/06/21 Page 4 of 12 PageID #:962




                       which bear any of the Instantly Ageless Trademark, or any reproductions,

                       counterfeit copies or colorable imitations thereof, including any product

                       containing the term “INSTANTLY AGELESS”; and

               g.      using, linking to, transferring, or selling, the Online Marketplace Accounts,

                       or any other online marketplace account that is being used to sell or is the

                       means by which Defendants could continue to sell products sold under the

                       Instantly Ageless Trademark or any colorable imitations thereof.

       2.      Each Defendant, within fourteen (14) days after receiving notice of this Order, shall

serve upon Plaintiff a written report under oath providing: (a) their true name and physical address,

(b) all websites and online marketplace accounts on any platform that they own and/or operate (c)

their financial accounts, including all Alibaba, Amazon, eBay, Wish.com, and PayPal accounts,

and (d) the steps taken by each Defendant to comply with paragraph 1, a through g, above.

       3.      Those in privity with Defendants, or nay persons or entities in active concert or

participation with actual notice of this Order, including any online marketplaces such as Amazon

and Amazon Marketplace, PayPal, Inc., eBay, Wish.com, and Alibaba Group Holding Ltd.,

Alipay.com Co., Ltd., and any related Alibaba entities (collectively, “Alibaba”), shall within five

(5) business days of receipt of this Order:

               a.      disable the listing and cease displaying any advertisements used by or

                       associated with Defendants listed in Schedule A in connection with the sale

                       of counterfeit and infringing goods using the Instantly Ageless Trademark,

                       including any product listing for any skin care product featuring the term

                       INSTANTLY AGELESS;




                                                 4
    Case: 1:20-cv-06597 Document #: 45 Filed: 01/06/21 Page 5 of 12 PageID #:963




               b.      restrain and enjoin Defendants identified in Schedule A from transferring,

                       liquidating,   converting,       encumbering,   pledging,    loaning,    selling,

                       concealing, dissipating, disbursing, assigning, spending, withdrawing,

                       granting a lien or security interest or other interest in, or otherwise disposing

                       of any money or other assets owned or controlled by Defendants until

                       further ordered by this Court; and

               c.      maintain and preserve all funds and assets controlled by Defendants and

                       shall not transfer or surrender such funds for any purpose without the

                       express authorization of the Court.

       4.      Any third party with actual notice of this Order who is providing services for any

of the Defendants, or in connection with any of Defendants’ online stores other websites operated

by Defendants, including, without limitation, any online marketplace platforms such as Amazon

Marketplace, eBay, Wish.com, and Alibaba, merchant account providers, including PayPal,

Alibaba, Western Union, third party processors and other payment processing service providers,

shippers, and importers (collectively, the “Third Party Providers”) shall, within five (5) business

days after receipt of such notice, provide to Plaintiff, without notice or any notification to the

Defendants, expedited discovery, including copies of documents and records in such person’s or

entity’s possession or control relating to:

               a.      a full accounting of the monthly sales revenue for each of Defendant’s

                       stores or Online Marketplace Accounts, as well as a full accounting of the

                       amount of funds transferred in and out of the Online Marketplace Accounts

                       each month since January of 2018;




                                                    5
    Case: 1:20-cv-06597 Document #: 45 Filed: 01/06/21 Page 6 of 12 PageID #:964




               b.      an accounting of the total funds restrained in each financial/payment

                       processing account (including each Amazon Payment account) controlled

                       by or associated with each Defendant;

               c.      the full list of names, addresses, email addresses, and IP addresses, of each

                       person who registered, is listed in, has logged into, has used, or who is

                       otherwise associated with the stores and associated financial/payment

                       processing accounts of the Defendants listed in Schedule A; and

               d.      the full list of stores and associated financial/payment processing accounts

                       opened, operated by, or at any time used by the individuals listed in (c).

       5.      Plaintiff may provide Notice of this Order to the Third Parties Providers through

electronic mail, U.S. First Class Mail, or any private process server.

       6.      Plaintiff may provide notice of these proceedings to Defendants, including notice

of the preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

electronically publishing a link to the Amended Complaint, this Order and other relevant

documents on a website, or by sending an e-mail to the e-mail addresses provided for Defendants

by third parties that includes a link to said website. The combination of providing notice via

electronic publication and e-mail, along with any notice that Defendants receive from Online

Marketplace Accounts and payment processors, shall constitute notice reasonably calculated under

all circumstances to apprise Defendants of the pendency of the action and afford them the

opportunity to present their objections.

       8.      Any Defendants that are subject to this Order may appear and move to dissolve or

modify the Order on two days’ notice to Plaintiff or on shorter notice as set by this Court.




                                                 6
   Case: 1:20-cv-06597 Document #: 45 Filed: 01/06/21 Page 7 of 12 PageID #:965




Dated: January 6, 2021

                                            ____________________________________
                                            U.S. District Court Judge




                                        7
Case: 1:20-cv-06597 Document #: 45 Filed: 01/06/21 Page 8 of 12 PageID #:966




                                Exhibit A
          No.    Marketplace          Defendant Name/ Alias
           1       Alibaba        Shenzhen Yaxilan Trade Co., Ltd.
           2    Amazon Canada              6CABelovedkai
           3        eBay                      barper123
           4        eBay                     blancheque
           5        eBay                     buyit_tryit
           6        eBay                     dodieworld
           7        eBay                    elecshop2017
           8        eBay                       fanjule9
           9        eBay                       fei.le-88
           10       eBay                      idbuvy-0
           11       eBay                     many.store
           12       eBay                     maoyi1451
           13       eBay                     mido_stors
           14       eBay                   mihmohame_0
           15       eBay                     more-online
           16       eBay                       parechi
           17       eBay                     qin3_j9yzs
           18       eBay                     regainstore
           19       eBay                    seaburn-store
           20       eBay                 silver-biz-worldwide
           21       eBay                   suppliershop233
           22       eBay                      the-best2
           23       eBay                      trthan_59
           24       eBay                     zakcham_0
           25     eBay AU                    blancheque
           26     eBay AU                   elecshop2017
           27     eBay AU                      fei.le-88
           28     eBay AU                     idbuvy-0
           29     eBay AU                      kdib77
           30     eBay AU                    maoyi1451

                                     8
Case: 1:20-cv-06597 Document #: 45 Filed: 01/06/21 Page 9 of 12 PageID #:967




           31     eBay AU                  phuonngu-1706
           32     eBay AU                silver-biz-worldwide
           33     eBay AU                  suppliershop233
           34     eBay AU                     trthan_59
           35     eBay AU                      w.trade
           36     eBay AU                   yue.frist.shop
           37    eBay Canada                  barper123
           38    eBay Canada                 buyit_tryit
           39    eBay Canada                danudewa_0
           40    eBay Canada                elecshop2017
           41    eBay Canada                   fei.le-88
           42    eBay Canada                  idbuvy-0
           43    eBay Canada                   kdib77
           44    eBay Canada                   parechi
           45    eBay Canada               phuonngu-1706
           46    eBay Canada                 qin3_j9yzs
           47    eBay Canada                 regainstore
           48    eBay Canada                seaburn-store
           49    eBay Canada             silver-biz-worldwide
           50    eBay Canada               suppliershop233
           51    eBay Canada                  trthan_59
           52    eBay Canada                   w.trade
           53    eBay Canada                yue.frist.shop
           54      eBay ES                    barper123
           55      eBay ES                   buyit_tryit
           56      eBay ES                  elecshop2017
           57      eBay ES                     fei.le-88
           58      eBay ES                     fei.le-89
           59      eBay ES                    idbuvy-0
           60      eBay ES                   maoyi1451
           61      eBay ES                   more-online
           62      eBay ES                 phuonngu-1706
           63      eBay ES                   regainstore

                                     9
Case: 1:20-cv-06597 Document #: 45 Filed: 01/06/21 Page 10 of 12 PageID #:968




           64      eBay ES                     sjd-3214
           65      eBay ES                   stockbrot901
           66      eBay ES                  suppliershop233
           67      eBay ES                      w.trade
           68      eBay ES                   yue.frist.shop
           69      eBay FR                    dapku.ginta
           70      eBay FR                   elecshop2017
           71      eBay FR                      fei.le-88
           72      eBay FR                     idbuvy-0
           73      eBay FR                      kdib77
           74      eBay FR                    maoyi1451
           75      eBay FR                    more-online
           76      eBay FR                  phuonngu-1706
           77      eBay FR                  suppliershop233
           78      eBay FR                      w.trade
           79      eBay FR                   yue.frist.shop
           80      eBay IE                     barper123
           81      eBay IE                    blancheque
           82      eBay IE                   elecshop2017
           83      eBay IE                      fei.le-88
           84      eBay IE                     idbuvy-0
           85      eBay IE                      kdib77
           86      eBay IE                    maoyi1451
           87      eBay IE                silver-biz-worldwide
           88      eBay IE                  suppliershop233
           89      eBay IE                     trthan_59
           90      eBay IE                      w.trade
           91      eBay IE                   yue.frist.shop
           92      eBay IN                   elecshop2017
           93      eBay IN                  phuonngu-1706
           94      eBay IN                    qin3_j9yzs
           95      eBay IN                  suppliershop233
           96      eBay IN                   yue.frist.shop

                                     10
Case: 1:20-cv-06597 Document #: 45 Filed: 01/06/21 Page 11 of 12 PageID #:969




           97      eBay MY                     barper123
           98      eBay MY                    blancheque
           99      eBay MY                   elecshop2017
           100     eBay MY                      fei.le-88
           101     eBay MY                     idbuvy-0
           102     eBay MY                      kdib77
           103     eBay MY                    maoyi1451
           104     eBay MY                  phuonngu-1706
           105     eBay MY                silver-biz-worldwide
           106     eBay MY                     sjd-3214
           107     eBay MY                  suppliershop233
           108     eBay MY                     trthan_59
           109     eBay MY                      w.trade
           110     eBay MY                   yue.frist.shop
           111     eBay PH                    blancheque
           112     eBay PH                    buyit_tryit
           113     eBay PH                   elecshop2017
           114     eBay PH                      fei.le-88
           115     eBay PH                     idbuvy-0
           116     eBay PH                      kdib77
           117     eBay PH                    maoyi1451
           118     eBay PH                  phuonngu-1706
           119     eBay PH                silver-biz-worldwide
           120     eBay PH                   stockbrot901
           121     eBay PH                  suppliershop233
           122     eBay PH                     trthan_59
           123     eBay PH                      w.trade
           124     eBay PH                   yue.frist.shop
           125     eBay SG                     barper123
           126     eBay SG                    blancheque
           127     eBay SG                    buyit_tryit
           128     eBay SG                   elecshop2017
           129     eBay SG                      fei.le-88

                                     11
Case: 1:20-cv-06597 Document #: 45 Filed: 01/06/21 Page 12 of 12 PageID #:970




           130     eBay SG                     idbuvy-0
           131     eBay SG                      kdib77
           132     eBay SG                    maoyi1451
           133     eBay SG                    more-online
           134     eBay SG                  phuonngu-1706
           135     eBay SG                    regainstore
           136     eBay SG                silver-biz-worldwide
           137     eBay SG                     sjd-3214
           138     eBay SG                  suppliershop233
           139     eBay SG                     trthan_59
           140     eBay SG                      w.trade
           141     eBay SG                   yue.frist.shop
           142     eBay UK                     barper123
           143     eBay UK                    blancheque
           144     eBay UK                    buyit_tryit
           145     eBay UK                   elecshop2017
           146     eBay UK                      fei.le-88
           147     eBay UK                      kdib77
           148     eBay UK                    maoyi1451
           149     eBay UK                  phuonngu-1706
           150     eBay UK                    regainstore
           151     eBay UK                silver-biz-worldwide
           152     eBay UK                     sjd-3214
           153     eBay UK                  suppliershop233
           154     eBay UK                      w.trade
           155     eBay UK                   yue.frist.shop
           156       Wish                   koko_sunshine
           157       Wish                      vincent1
           158       Wish                      yuanlin20
           159       Wish                       luoshui




                                     12
